DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
Response to Arguments
Rejection Under 112(a)
Applicant's arguments filed 05/06/2021 have been fully considered. Applicant argues that the specification at the pages pointed out (see remarks page 9) as well as Figs. 5A and 5B of the Drawings provide support for the amended claims. Examiner would like to point out that Figs. 5A and 5B do not exist. Both sets of drawings that were submitted only go to Fig. 4. However, Examiner agrees that the specification provides enough support and therefore withdraws the rejection.
Rejection Under 112(b)
Applicant's arguments filed 05/06/2021 have been fully considered. Applicant argues that the amendments cure the deficiency and therefore the rejection should be withdrawn. While Examiner agrees that the amendment to claims 24, 25, and 27 fixed the previous issues, a new issue with 23 has arisen therefore the rejection of Claim 23 and its dependents (24, 25, 27) are also rejected. See the updated rejection for further clarification.
Rejection Under 101
Applicant's arguments filed 05/06/2021 have been fully considered. Applicant argues that:
The claims are not directed to a mental process. 
Even if the invention is considered a tentative abstract idea, it is integrated into a practical application.
The additional elements provide an inventive concept.
Regarding A, due to the amendments of the claims and reevaluation, the claims fall under the abstract idea of organizing human activity but for the generic computer components rather than a mental process. The claims recite coordinating a telemedicine interactions between doctors and patients. Furthermore, the examiner has explained why the additional elements fail to incorporate the abstract idea into a practical application and fail to amount to significantly more than the abstract idea. The analysis simply addresses the additional elements in the practical application test along with the significantly more test. See the updated rejection for further clarification.
Regarding B, The combination of additional elements and their collective functions merely provide conventional computer implementation. Furthermore, the additional elements are recited at a high-level of generality (i.e., cloud system, relational record databases, web portals, servers, client device, etc.) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See the updated rejection for further clarification.
Regarding C, as indicated above, the claims, including the cited elements, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of A) generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment and B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 05/06/2021 have been fully considered. Applicant argues that:
The Gunn reference fails to teach all of the limitations of the amended claims, specifically it does not teach a cloud system that includes a server and the HES such that the server is communicatively coupled to the HES in the cloud network, where the server is configured to control the physician web portal. 
The dependent claims are rejected because they depend from the independent claim. 
Regarding A, Applicant’s arguments appear to be directed toward the amendments and are therefore moot. However, the combination of Atkinson in view of Gunn is used to teach the amended independent claim. The amended features that Applicant points out are taught by Atkinson. See the updated rejection for further clarification.
Regarding B, Applicant’s arguments are moot in light of the amendments. See regarding A comment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and its corresponding dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The corresponding dependent claims are rejected based on their dependency from the rejected parent claim.
Claim 23 recites the limitation "said additional metadata" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-16, 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 14-16, 19-28 are drawn to a system for communicating multi-application medical records with a telemedicine system, which is within the four statutory categories (i.e. apparatus).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 14 recites: 
A multi-application integrated electronic medical records and telemedicine system, comprising: 
a cloud system that includes a first server and a second server, wherein said first server is communicatively coupled to said second server, said first server is configured to control a personal health records web portal, said personal health records web portal includes a first integral relational database as a central repository for longitudinal personal medical data in a structured format for an individual patient, 
said second server is configured to control a physician web portal that includes a second integral relational database for use by a remote distant physician in providing a remote or distant medical consultation with a local provider and a patient/consumer; and
a client device configured to control a third integral relational database for use at a point of care for conducting a medical encounter by said local provider and said patient/consumer; 
wherein each of said first integral relational database, said second integral relational database, and said third integral relational database are independent from one another.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover management of personal behavior or interactions, but for the recitation of generic computer components. For example, but for the electronic medical records, cloud system with server and web portal, integral relational databases, client device, the coordination of a medical consultation in the context of this claim encompasses coordinating interactions between doctors and patients. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 15-16, 19-28 reciting particular aspects of coordination of a medical consultation for telemedicine purposes, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 14 recites: 
A multi-application integrated electronic medical records and telemedicine system, comprising: 
a cloud system that includes a first server and a second server, wherein said first server is communicatively coupled to said second server, said first server is configured to control a personal health records web portal, said personal health records web portal includes a first integral relational database as a central repository for longitudinal personal medical data in a structured format for an individual patient, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
said second server is configured to control a physician web portal that includes a second integral relational database for use by(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a remote distant physician in providing a remote or distant medical consultation with a local provider and a patient/consumer; and
a client device configured to control a third integral relational database for use at a point of care for(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) conducting a medical encounter by said local provider and said patient/consumer; 
wherein each of said first integral relational database, said second integral relational database, and said third integral relational database are independent from one another. (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of electronic medical records, cloud system with server and web portal, integral relational databases, client device, 
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine pharmaceutical information from a barcode, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15-16, 19-28 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 16 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 15-16, 19-28 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using electronic medical records, cloud system with server and web portal, integral relational databases, client device, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-Versata Dev. Group, MPEP 2106.05(d)(II)(iv); electronic medical records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US 2014/0136233) in view of Gunn (US 2011/0119088).
Regarding claim 14, A multi-application integrated electronic medical records and telemedicine system, (Atkinson Fig. 1 and corresponding text; [0004]) comprising: 
a cloud system that includes a first server and a second server, wherein said first server is communicatively coupled to said second server, (Atkinson Fig. 1 and corresponding text; [0018] discloses FIG. 1. and the Global Personal Health Record Timeline network engine 99 that may consist of a social networking website, one or more servers operating the social networking website and where the transfer of information to and from Global Personal Health Record Timeline platform is done via the network 109C)
said first server is configured to control a personal health records web portal, (Atkinson [0018] discloses FIG. 1. and the Global Personal Health Record Timeline network engine 99 that may consist of a social networking website, one or more servers operating the social networking website and Internal electronic medical record interface platform [0019] discloses that the users may use a computing device, such as a handheld portable computing tablet, laptop or desktop computer, a cellular telephone, a Personal Digital Assistant (PDA) [0025] discloses the beneficial users or patients 109A along with approved security access clearance approved healthcare provider users, granted by the beneficial user 109A at some point in the past, would access a dual portal cloud or website based Electronic Medical Records Global Patient Health Record Timeline platform 99 via an encrypted security interface 119A, and a communications interface 122A)
said personal health records web portal includes a first integral relational database as a central repository for longitudinal personal medical data in a structured format for an individual patient, (Atkinson [0029] discloses a social timeline module 115B is also an embodiment associated with the Global Patient Health Record Timeline engine platform 99. The social timeline module 115B utilizes data points from the patient health record data, clinical relationship data, profile data, medical history data, and plurality of external sourced medical data provided by both the beneficial user or patient 109A and the healthcare provider user 128B these data points are then ordered by the times in which the data such as relationships, profiles, and medical procedures occurred)
said second server is configured to control a physician web portal (Atkinson [0018] discloses FIG. 1. and the Global Personal Health Record Timeline network engine 99 that may consist of a social networking website, one or more servers operating the social networking website and Internal electronic medical record interface platform [0025] discloses the approved healthcare provider users, granted by the beneficial user 109A at some point in the past, would access a dual portal cloud or website based Electronic Medical Records Global Patient Health Record Timeline platform 99 via an encrypted security interface 119A, and a communications interface 122A)
providing a remote or distant medical consultation with a local provider and a patient/consumer (Atkinson [0019] teaches where patient users and medical provider users can communicate, and where medical providers users can communicate with other medical provider users through a Global patient health record timeline engine platform 99)
While Atkinson discloses consultations with providers and patients ([0019]), Atkinson does not appear to explicitly disclose a second integral relational database for use by a remote distant physician in providing a remote or distant medical consultation with a local provider and a patient/consumer; a client device configured to control a third integral relational database for use at a point of care for conducting a medical encounter by said local provider and said patient/consumer; wherein each of said first integral relational database, said second integral relational database, and said third integral relational database are independent from one another. However, Gunn teaches it is old and well-known in the art of remote healthcare to have:
a second integral relational database for use by a remote distant physician in providing a remote or distant medical consultation with a local provider and a patient/consumer; and (Gunn [0038] teaches that the entity can execute an application that can be web-based with instructions operating on their device, which is construed as the software-based electronic health records and consultation module [0036] teaches the entities 190 that may interact with the system with their device, such as, a doctor. Their device may include a data repository for storing any healthcare related records [0037] teaches that the entity may be a doctor [0042] teaches a second entity may store in a second records repository a second medical record of a patient processed or produced by a second application using a second format. A plurality of applications and records repositories 
a client device configured to control a third integral relational database for use at a point of care for conducting a medical encounter by said local provider and said patient/consumer (Gunn Fig. 1A-1B and corresponding text; [0038] teaches that the entity can execute an application that can be software with instructions operating on their device, which is construed as the software-based electronic health records and telemedicine module [0036] teaches the entities 190 that may interact with the system with their device, such as, a healthcare providers. Their device may include a data repository for storing any healthcare related records construed as a third database [0037] teaches that the entity 190-190’’’ may be a service provider (doctor’s office, doctor’s practice, clinic, etc.) which is construed as a point of care location for treating patient [0048] teaches the system making the user login to access the HES [0171] teaches the HES using cryptographic protocols to provide security and data integrity while communicating and exchanging information between parties [0042] teaches a plurality of applications and records repositories located at a plurality of different entities may each include a combination of the same and different records of the same patient)
wherein each of said first integral relational database, said second integral relational database, and said third integral relational database are independent from one another. (Gunn [0042] teaches ach of the entities may have disparate and different applications than other entities. A first entity may store in a first records repository a first medical record of a patient processed or produced by a first application using a first format. A second entity may store in a second records repository a second medical record of a patient processed or produced by a second application using a second format. A plurality of applications and records repositories located at a plurality of different entities may each include different records of the same patient. A plurality of applications and records repositories located at a plurality of different entities may each include some of the same records of the same patient. A plurality of applications and records repositories located at a plurality of different entities may each include a combination of the same and 
“The present solution offers a health information exchange that does not require the normal repository model. The present solution uses a peer to peer model that avoids the creation of large data silos that are expensive to build and maintain.” See Gunn [0005]. “In the present solution, data is stored with the originating creator of the patient record (the practice, the IPA, PHO, hospital, etc.) and is shared when needed by another physician. This effectively manages the consent process since creators of the patient record will ensure that proper consent of their patients is obtained at the point in time the record is required by another or prior to being shared. This is similar to the HIPAA statements all patients are required to sign when going to the doctor's office.” See Gunn [0006].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Atkinson to incorporate a second integral relational database for use by a remote distant physician in providing a remote or distant medical consultation with a local provider and a patient/consumer; a client device configured to control a third integral relational database for use at a point of care for conducting a medical encounter by said local provider and said patient/consumer; wherein each of said first integral relational database, said second integral relational database, and said third integral relational database are independent from one another, as taught by Gunn. Allowing for remote consultations and sharing of patient data to be stored with those requesting the data ensures that the proper consent is given to access and store the data by the requestor, thus improving reporting initiatives and lower healthcare costs.
Regarding claim 16, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, and Gunn further discloses wherein said physician web portal is configured to verify and authenticate identity of said remote distant physician, and said physician web portal includes a physician interface to enter a unique identifier to access said longitudinal personal medical data. (Gunn [0048] discloses the system making the user login to access the HES [0171] discloses the HES using cryptographic protocols to provide security and data integrity while communicating and exchanging information [0174] discloses the system establishing a user authenticated 
Regarding claim 19, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, and Gunn further discloses wherein said client device operates in at least one of a local mode and a local remote mode. (Gunn Fig. 1A and corresponding text; [0026] discloses the network environment that includes local machines and remote machines). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson-Gunn in view of Felsher (US 2002/0010679). 
Regarding claim 15, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14 and said personal health records web portal, but does not appear to explicitly teach patient owned records. However, Felsher teaches that it is old and well-known in the art of healthcare data processing to have personal health records owned and managed by said patient/consumer. (Felsher Fig. 2 and corresponding text; [0330] teaches the medical records belong to the patient and only permitted users can access the records; [0331] teaches a virtual trustee holds the digital information in trust for the grantor and is responsible for authenticating recipients based on rules defined by the patient).
“There has been a longstanding trend to computerize various forms of information, in order to make this information more accessible, to facilitate transmission, and to facilitate storage thereof. However, in the case of medical information, this has resulting in significant concerns for the privacy and security of the information. Indeed, while the information technically cannot be disclosed without the consent of the patient, since at least the time of Hippocrates, the medical institutions that hold this information guard it jealously. Thus, it may be difficult to obtain collaboration between medical institutions in the ongoing treatment of a patient.” See Felsher [0017].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify integrated medical record system of Atkinson-Gunn, as modified above, to incorporate patient owned and managed health records as taught by Felsher. This limitation provides patient consent to authorized people to access their medical records while maintaining privacy and allowing for easier collaboration between institutions. 
Claims 20-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson-Gunn in view of Vesper et al. (US 2011/0110568).
Regarding claim 20, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, but does not appear to teach pinging for internet connectivity. However, Vesper teaches it is old and well-known in the art of healthcare communication to have said client device is configured to timely ping for internet connectivity to said personal health records web portal and said remote physician web portal. (Vesper [0333] teaches that the central index can learn the node’s global IP address when the node “pings” [0362] teaches that nodes can ping the central index periodically). 
To determine internet connectivity the node’s global IP address can be determined when the node “pings” to better assess any connectivity outages and prevent communication failure. See Vesper [0362], [0366]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the integrated medical record system of Atkinson-Gunn, as modified above, to incorporate pinging for internet connectivity as taught by Vesper. Pinging for connectivity prevents communication failure from connectivity outages. 
Regarding claim 21, Atkinson-Gunn-Vesper teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 20 and storing data in the first, second, and third relational database, and Gunn further discloses:
said client device is configured to transmit both personal medical data and encounter data in a structured format for an individual patient/encounter to and from both the said personal health records web portal and said physician web portal; and said personal medical data and encounter data is stored in said first relational database, said second relational database, said second relational database, and said third relational database (Gunn Fig. 1B and corresponding text; [0010] discloses a healthcare exchange system that receives and stores medical records of the patients and will transform the medical record to a structured format [0036] discloses a plurality of entities 190-190''' may be in communication with the HES 200 via one or more networks 104, 104' [0041] discloses the type of data and information may include doctor's notes, test or lab results and any other written or electronic information associated with the care of a 
And Vesper further teaches:
when said client device has said internet connectivity  (Vesper [0333] teaches that the central index can learn the node’s global IP address when the node “pings” [0362] teaches that nodes can ping the central index periodically).
The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Regarding claim 23, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, integral databased, and longitudinal records, but does not teach reconciliation. However, Vesper teaches that it is old and well-known in the art of healthcare communication wherein additional medical data received by said personal health records web portal is utilized to perform a reconciliation process, and said additional metadata is received from any disparate in- network or out-of-network electronic health records system with said central repository for said personal medical data. (Vesper [0175] When records are harvested, each record is verified on the system to ensure that duplicates are not created (FIG. 16B, block 234). Each file uses the Local System ID and Node ID to determine a match. Verification here occurs both when a record is uploaded and when a record is restored on the system). The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Regarding claim 24, Atkinson-Gunn-Vesper teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 23 and longitudinal records, and Vesper further teaches: wherein said additional medical data is merged with said personal medical data contained in said personal health records web portal. (Vesper [0134] Storage manager 52 stores and manages the records on the local nodes. Storage manager 52 synchronizes the information between the local node and the central network to keep track of the available records on the node). The motivation to 
Regarding claim 25, Atkinson-Gunn-Vesper teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 23, and Vesper further teaches: wherein said additional medical data is parsed to merge said additional medical data with said longitudinal personal medical data (Vesper [0017] The personal information can be joined with the non-personal information to form the medical imaging records into the study according to the structure. [0382] The anonymized image can be deeply parsed into two separate files and stored in a web cache. The first file can be provided in a web compatible image format such as JPEG. A second file parsed from the anonymized image can include a metadata file. The metadata file can be a binary representation of non-image, non-personal DICOM tag data. In one embodiment, the binary metadata file can include image attributes. The binary metadata file can be stored per image in a cache alongside the JPEG version of the image. [0134] Storage manager 52 stores and manages the records on the local nodes. Storage manager 52 synchronizes the information between the local node and the central network to keep track of the available records on the node). The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Regarding claim 26, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, but does not teach reconciliation. However, Vesper teaches wherein additional medical data received by said client device and said physician web portal is utilized to perform a reconciliation process and said additional medical data is received from said personal health records web portal on a given patient/ consumer and is reconciled to personal medical data on said patient/ consumer as exist in said third relational database (Vesper [0017] The personal information can be joined with the non-personal information to form the medical imaging records into the study according to the structure. [0382] The anonymized image can be deeply parsed into two separate files and stored in a web cache. The first file can be provided in a web compatible image format such as JPEG. A second file parsed from the anonymized image can include a metadata file. The metadata file can be a binary representation of non-image, non-personal DICOM tag data. In one embodiment, the binary metadata file can include image attributes. The binary metadata file can be stored per image in a cache alongside the JPEG version of the image. [0134] Storage manager 52 stores and 
Regarding claim 27, Atkinson-Gunn-Vesper teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 23, and Vesper teaches wherein said additional medical data is parsed to merge said additional medical data with said personal medical data contained in said client device and said physician web portal (Vesper [0017] The personal information can be joined with the non-personal information to form the medical imaging records into the study according to the structure. [0382] The anonymized image can be deeply parsed into two separate files and stored in a web cache. The first file can be provided in a web compatible image format such as JPEG. A second file parsed from the anonymized image can include a metadata file. The metadata file can be a binary representation of non-image, non-personal DICOM tag data. In one embodiment, the binary metadata file can include image attributes. The binary metadata file can be stored per image in a cache alongside the JPEG version of the image. [0134] Storage manager 52 stores and manages the records on the local nodes. Storage manager 52 synchronizes the information between the local node and the central network to keep track of the available records on the node). The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Claims 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson-Gunn in view of Kim (US 2013/0103423). 
Regarding claim 22, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, but does not teach the following, however, Kim teaches that it is old and well-known in the art of telehealth and data processing to have: wherein each of said device, said physician web portal and said personal health records web portal is configured to execute synchronous video/audio conferencing for remote medical services delivery. (Kim [0065] teaches a consultation system that coordinates video conferencing with doctors to get their consulting opinion to 
“[I]t is not easy to gather all the necessary persons in a place to discuss a case; in reality, it is almost impossible. Even if they may ask questions and answer them through written documents, there can be troubles in communication which also takes time to send/receive opinions of each other. This is a factor recognized by most physicians working at clinical sites.” See Kim [0006]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the integrated medical record system of Atkinson-Gunn, as modified above, to incorporate a remote physician that provides a remote consultation with the local provider and patient. Consulting with the multiple parties in about a patient’s case via a video conference allows for all the parties to communicate efficiently and to speed up the consultation process. 
Regarding claim 28, Atkinson-Gunn teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, and Kim teaches: wherein at least one of said personal health records web portal, said physician web portal, or said client device is used to initiate a remote telemedicine- based medical consultation between at least of: said patient/consumer and said local provider,  said local provider and said remote distant physician, or said patient/consumer and said remote distant physician (Kim [0065] teaches a consultation system that coordinates video conferencing with doctors to get their consulting opinion to determine the most appropriate medical treatment for the patient [0023] teaches the system is designed to provide a consultation service between the hospital physician, patients, and outside physicians). 
“[I]t is not easy to gather all the necessary persons in a place to discuss a case; in reality, it is almost impossible. Even if they may ask questions and answer them through written documents, there can be troubles in communication which also takes time to send/receive opinions of each other. This is a factor recognized by most physicians working at clinical sites.” See Kim [0006]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the integrated medical record system of Atkinson-Gunn, as modified above, to incorporate a remote physician that provides a remote consultation with the local provider and patient. Consulting with the multiple parties in about a patient’s case via a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686